Title: To Thomas Jefferson from Bennett Goode, 15 December 1780
From: Goode, Bennett
To: Jefferson, Thomas



Sir
Mecklenbg. Decr. 15th. 1780.

The three months the last Guard had to serve at the Magazine at Taylors Ferry is Expired. With difficulty we have furnished a temporary guard to serve untill Your Excellency Order in what manner a standing guard be furnished. The difficulty of furnishing a guard arises from abuses committed on the soldiars by Continental Officers when at that Station; Col. Edward Carrington caned a sarjent and Ordered two of the soldiars striped and whiped which was Executed with out the formality of a trial. If such abuses is suffered to pass with impunity it will not be in the power of Your Officers to furnish a guard at that place. The guard is commanded by a Lieutenat and two Serjents which is not suffitiant to make a Court, therefore they are deprived of the advantages of the Law under which they Serve. Shall be glad Your Excellency will  Order in what manner a Court be furnished for the tryal of such of the guard as transgress.
I Received as a commissioner a Letter from Your Excellency desireing the commissioners to procure beef for the use of the army, which Requisition I should have chearfully complyed with had it been in my power, but at that time was Very indisposed and much Afflicted with Eruptions on the skin which rendered it impossable for me to Ride, therefore [could] be of Very Little assistance to the Other Commissioners which I hope Your Excellency will Excuse.
I have the Honour to be with Respect Your Excellency Most Obediant Servt.,

Bennett Goode

